On the trial of the original case there was verdict and judgment for defendant. Within 30 days, and within the term of court plaintiff moved the court to set aside the judgment and for a new trial. This motion was granted, and from the judgment granting the motion is this appeal.
Among the grounds assigned in the motion was:
  "The verdict of the jury is contrary to the great weight of the evidence in this cause."
The judgment setting aside the verdict did not specify upon which of the grounds the motion was granted. Where a motion for new trial is granted upon the ground that the verdict is contrary to the great weight of the evidence, the appellate court will not reverse the judgment, unless the evidence in the cause plainly and palpably supports the verdict. Cobb v. Malone et al., 92 Ala. 630,9 So. 738; Smith v. Tombigbee  N. Ry. Co., 141 Ala. 332,37 So. 389; Mallory S.S. Co. v. Druhan, 16 Ala. App. 438,78 So. 636. Under the above-cited decisions, and many others, the judgment must be affirmed.
Affirmed.